Order and judgment, Supreme Court, New York County (Jane Solomon, J.), entered on or about January 3, 2000 and on January 7, 2000, respectively, which, inter alia, granted defendants’ motion insofar as it sought summary judgment, severed defendants’ counterclaims for further proceedings, and dismissed the complaint, unanimously affirmed, with costs.
The motion court correctly determined, as a matter of law, that the relevant paragraph of the agreement for the purchase *190and sale of certain real property unambiguously entitled defendant seller to terminate the agreement without cause upon return of plaintiff purchaser’s deposit, which right the seller exercised prior to closing, and that the handwritten insertion to the relevant paragraph set forth an exception to the seller’s obligation to return the deposit, rather than a condition to the seller’s right to terminate. This determination is dispositive of all claims in the purchaser’s complaint. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Wallach and Buckley, JJ.